DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2020, 02/23/2021 and 01/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, it is noted that All Non-Patent Literature (NPL) citations need at least a month and year of publication: MPEP 609.04(a): The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. NPL cited without at least the month and year of publication has been labeled with “no date available”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ripolles Mateu et al (US 20200110882) in view of Jin et al (US 20210216880).
Regarding claim 1, Ripolles Mateu discloses a method for generating a vector representation of a text (¶21 The topic extractor 105 can generate a vector representation of the current window of text), comprising: 
(¶21 analyzing windows of the conversation text 104 in increments of a predetermined number of sentences or characters (e.g., sentence-by-sentence or 100 characters per window)); 
representing each text segment as a segment vector corresponding to a respective text segment by employing a first-level semantic model (¶81 the topic categorization system can create word vectors for each word present in the current text segment; it is interpreted that a first-level semantic model is within the topic categorization system), and the segment vector is configured to indicate semantics of the text segment (¶81-83 Each of the word vectors may then be represented in a single text vector representing the window of text which considers the word vector data for each of the words, such as through vector averaging or concatenation. The resulting text vector reflects semantic and/or contextual information for each of the words included in the current text segment); and 
performing text semantics recognition on the segment vector of each text segment by employing a second-level semantic model to obtain a text vector for indicating a topic of the text, wherein a mapping relationship between segment vectors and the text vector is obtained from the second-level semantic model (¶81-85 Each of the word vectors may then be represented in a single text vector representing the window of text which considers the word vector data for each of the words, such as through vector averaging or concatenation. The resulting text vector reflects semantic and/or contextual information for each of the words included in the current text segment; topic categorization system determines the topic or action from the bipartite graph which is most similar to the current text segment; it is interpreted that a second-level semantic model is within the topic categorization system).
Ripolles Mateu fails to teach wherein a mapping relationship between a character of each text segment and the segment vector of the text segment is obtained from the first-level semantic model.
(¶94 the corresponding relationships among characters, words and vectors are determined).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein a mapping relationship between a character of each text segment and the segment vector of the text segment is obtained from the first-level semantic model from Jin into the method as disclosed by Ripolles Mateu. The motivation for doing this is to improve knowledge extraction.

Regarding claim(s) 8 (drawn to a device):               
The rejection/proposed combination of Ripolles Mateu and Jin, explained in the rejection of method claim(s) 1, anticipates/renders obvious the steps of the device of claim(s) 8 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1 is/are equally applicable to claim(s) 8. See further Ripolles Mateu ¶129-130.

Regarding claim(s) 15 (drawn to a CRM):               
The rejection/proposed combination of Ripolles Mateu and Jin, explained in the rejection of method claim(s) 1, anticipates/renders obvious the steps of the computer readable medium of claim(s) 15 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 1 is/are equally applicable to claim(s) 15. See further Ripolles Mateu ¶129-130.

Claim 2, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ripolles Mateu and Jin as applied to claim 1, 8, 15 above, and further in view of Cao et al (US 20200285811 ).
Regarding claim 2, the combination of Ripolles Mateu and Jin disclose the method of claim 1, but fails to teach wherein representing each text segment as the segment vector corresponding to the respective text segment by employing the first-level semantic model comprises: for each text segment, adding an end character at an end of the text segment, and inputting the text segment comprising the end character to the first-level semantic model to obtain a vector representation of each character in the text segment; and taking a vector representation of the end character of the text segment as the segment vector of the text segment.
Cao teaches wherein representing each text segment as the segment vector corresponding to the respective text segment by employing the first-level semantic model comprises: for each text segment, adding an end character at an end of the text segment (¶52 The English word is “boy”, and a mark character “#” is added at the start position and the end position), and inputting the text segment comprising the end character to the first-level semantic model to obtain a vector representation of each character in the text segment (¶52 The feature vector is, for example, a column vector that is established based on each 3-ary character of “boy”); and taking a vector representation of the end character of the text segment as the segment vector of the text segment (¶52 It can be seen that, the values of three elements in the feature vector are is, which respectively indicate the 3-ary characters “#bo”, “boy”, and “oy#”).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein representing each text segment as the segment vector corresponding to the respective text segment by employing the first-level semantic model comprises: for each text segment, adding an end character at an end of the text 

Regarding claim(s) 9 (drawn to a device):               
The rejection/proposed combination of the combination of Ripolles Mateu, Jin and Cao, explained in the rejection of method claim(s) 2, anticipates/renders obvious the steps of the device of claim(s) 9 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 2 is/are equally applicable to claim(s) 9. See further Ripolles Mateu ¶129-130.

Regarding claim(s) 16 (drawn to a CRM):               
The rejection/proposed combination of the combination of Ripolles Mateu, Jin and Cao, explained in the rejection of method claim(s) 2, anticipates/renders obvious the steps of the computer readable medium of claim(s) 16 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 2 is/are equally applicable to claim(s) 16. See further Ripolles Mateu ¶129-130.

Claim 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ripolles Mateu and Jin as applied to claim 1 and 8 above, and further in view of Sinha et al (US 20180293978).

Sinha teaches wherein there are a plurality of first-level semantic models (¶37 Content analysis module 420 comprises a plurality of modules configured to identify the semantics of the topic or issue from the input document), each first-level semantic model is configured to represent a corresponding text segment as the segment vector; and the plurality of first-level semantic models share common parameters (¶37 The words and text strings within the input document (as well as subsequently-added text strings from new user-generated content) may be represented using the models Word2vec and Doc2vec, which are tools for associating arbitrary documents with labels; Word2vec takes as its input a large corpus of text (such as the input document) and produces a vector space; Doc2vec is an extension of word2vec that learns to correlate labels and words, rather than words with other words; The disclosed operations include projecting both the text strings and the words in the same dimension, resulting in a first distributed representation of words and a second distributed representation of text strings).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein there are a plurality of first-level semantic models, each first-level semantic model is configured to represent a corresponding text segment as the segment vector; and the plurality of first-level semantic models share common parameters from Sinha into the method as disclosed by the combination of Ripolles Mateu and Jin. The motivation for doing this is to improve semantic analysis on text.

Regarding claim(s) 14 (drawn to a device):               
.

Allowable Subject Matter
Claims 3-6, 10-13, and 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, and similarly regarding claim 10 and 17, the prior art of record, alone or in combination, fails to teach at least “wherein performing the text semantics recognition on the segment vector of each text segment by employing the second-level semantic model to obtain the text vector for indicating the topic of the text comprises: adding an element of position to the segment vector of each text segment to obtain an input vector of each text segment, the element of position being configured to indicate a position of the text segment in the text; inputting the input vector of each text segment to the second-level semantic model together with a reference vector equaling to an initial value, such that the second-level semantic model adjusts a value of the reference vector based on the input vector of each text segment, to obtain an adjusted reference vector; and taking the adjusted reference vector as the text vector.” Claim 5 depends off of claim 3, claim 12 depends off of claim 10, and claim 19 depends off of claim 17, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Furthermore, claim 6 depends off of claim 5, claim 13 depends off of claim 12, and claim 20 depends off of claim 19, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/KEVIN KY/               Primary Examiner, Art Unit 2669